Citation Nr: 1729737	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-49 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress
Disorder (PTSD).

3.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, that granted service connection and an initial rating of 70 percent, a total rating from January 16, 2008 to April 1, 2008, and a 70 percent rating thereafter for PTSD.

The appeal also comes before the Board from an April 2010 rating decision that declined to reopen a claim for service connection for bilateral hearing loss.  In April 2010 and June 2010, the Veteran expressed timely disagreement with the initial rating including a claim for a total rating based on individual unemployability (TDIU).

In a December 2010 statement of the case, the RO reopened the claim for service connection for bilateral hearing loss but denied service connection on the merits.  The Veteran testified at a hearing before the Board by videoconference from the RO in August 2013.  A transcript of the hearing is associated with the claims file.

In an April 2014 decision, the Board found that new and material evidence was received to reopen the claim of service connection for bilateral hearing loss and remanded the matter to the Agency of Original Jurisdiction (AOJ) for adjudication.  The remaining matters of PTSD and TDUI were remanded to the RO for further development.


In April 2014, the Board remanded these claims for additional development of the evidence.  With respect to the Veteran's PTSD claim, the April 2014 remand directives sought to obtain an updated VA examination to resolve the conflicting assessments of record.  The VA examination took place in October 2014.  The Board finds that there has been substantial compliance with the April 2014 remand instructions and no further action to ensure compliance with the remand directives is required.  The Board finds, with respect to the bilateral hearing loss, there has not been substantial compliance with the Board's April 2014 remand directives; as such, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

The Board notes that, while the Veteran was previously represented by David Huffman, in December 2014, the Veteran changed his representative to Jonathan Bruce (via VA Form 21-22a, Appointment of Individual as Claimant's Representative).  See document dated 12/22/14 in Virtual VA.  The Board recognizes the change in representation.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's PTSD manifests to an evaluation in excess of 70 percent.  

2.  The evidence demonstrates that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.



CONCLUSION OF LAW

1.  The criteria to establish entitlement to an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103 (a) (West 2014); C.F.R. § 3.159 (b) (1) (2016).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran received VCAA notice in letters dated in January 2005 and August 2010.  

With respect to his PTSD and TDIU claim, the Veteran was afforded an adequate examination and all reported in-service and post-service treatment records were obtained.  The examiner appears to have considered an accurate history, to provide a definitive opinion, and to provide reasons for his opinion.  As such, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

There is no further assistance or notice that would reasonably aid the Veteran in substantiating the claim.

II.  Increased Ratings Legal Criteria 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1(2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered because of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, in both the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, when rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

Diagnostic Code 9411 governs ratings for PTSD.  According to this Code, a 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 (2016) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

It is worth noting that the VA changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board before August 4, 2014, GAF scores are used in the evaluation of his psychiatric disorder.  Id.  

III.  TDIU Legal Criteria 

A total rating for compensation may be assigned where the scheduler rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the veteran unemployable. 

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a) (2016). 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a) (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

IV.  Analysis

PTSD

The Veteran seeks entitlement to an initial rating in excess of 70 percent for PTSD, and entitlement to TDIU.  The Veteran contends that his PTSD symptoms warrant an evaluation greater than 70 percent, and that his service- connected disabilities prevent him from securing and following substantially gainful employment.  

As an initial matter, the Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  These ratings reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM). [Per changed regulations, the rating criteria are based upon the American Psychiatric Association's DSM-5, which has not incorporated use of GAF scores.]  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2016).

An initial VA PTSD evaluation from November 2004 showed the Veteran's mood was dysthymic with a serious affect.  The physician's notes the Veteran appeared to be rather guarded or tangential and it was difficult to obtain details.  He was alert and fully oriented; he acknowledged some depression but denied suicidal ideation.  The Veteran reported not liking people behind him, preferring small groups of people, being a light sleeper with awakening and difficulty returning to sleep, and nightmares about weekly.  The Veteran also related some thoughts of military during the day and spoke of anger and irritability issues.  He spontaneously related that he was also very bothered by how his father had treated him.  When seen later in November 2004 the Veteran talked of issues with grief nightmares and intrusive thoughts about a soldier dying in his arms.  He also spoke of having flashbacks; intrusive thoughts; and problems with anger, isolation, anxiety, and trust.  

In support of his claim, the Veteran submitted treatment notes from private physicians Dr. W. C. and Dr. S.B.W. 

Evaluation by Dr. S. B.W. in November 2009 showed the Veteran to be polite apologetic and with the appearance of being worried about doing the right thing.  The doctor noted that the Veteran sat sidewise in his chair as if to be able to watch the door.  The examiner noted that during the interview the Veteran's train of thought was coherent and without disturbances of logic or bizarreness.  His speech was clear and without evidence of unusual ideation.  The Veteran described his mood as "okay."  He added, "I was apprehensive at first coming here."  He also reported that he was usually, "a little down, regretful" and stated, "My military experience seems to always be part of me, it never leaves."  The examiner described the Veteran's mental content as consisting of feelings of indecision; that no one cares about or loves him; feelings of depression, unhappiness, hopelessness, sadness, self-loathing, and a lack of joy in his life.  The Veteran admitted to having attempted suicide on one occasion by overdosing.  He further indicated that he had considered it several times; however, he denied having any current suicidal ideations.   

The examiner noted during the interview that there were no obvious indications of psychotic distortions including ideas of reference hallucinations faulty perceptions or misinterpretations of consensual reality.  The examiner also noted that the Veteran gave reasonable responses to two of the three hypothetical judgment questions.  The Veteran reported difficulty falling asleep, waking during the night, and early in the morning restlessness nightmares; irritability; pervasive disgust; management of money; disabilities/medical problems; hostility/violence; marital problems; easily fatigued;, difficulty concentrating; difficulty with memory; marked self-consciousness; depression; inability to make and keep same sex and opposite sex friends; excessive jumpiness; loss of weight/appetite; panic attacks; suicidal thoughts; loss of interest in usual activities; and feeling emotionally numb.  Dr. S. B.W. also diagnosed multiple psychiatric disabilities including major depressive disorder without psychotic features with melancholic features generalized anxiety disorder and panic disorder with agoraphobia.  A GAF score of 32 was assessed.  Dr. S. B.W. did not specify the level of occupational and social functioning due solely to the Veteran's service connected PTSD  

In his November 2010 evaluation, Dr. W. C. assigned a GAF of 30.  Although Dr. W.C. assigned a GAF of 30 and opined the Veteran was unemployable, the Board noted he diagnosed multiple mental disabilities in addition to PTSD.  He also diagnosed major depressive disorder with mood congruent psychotic features, dysthymic disorder, generalized anxiety disorder, and panic disorder with agoraphobia.  Dr. W. C. did not indicate the level of occupational and social functioning due solely to the Veteran's service connected PTSD.

A VA examination conducted in January 2010 showed the Veteran experienced daily posttraumatic stress disorder symptoms, which were severe.  This examination showed the Veteran had no social life.  It also showed the Veteran had a history of assaultiveness, both being in fights and picking fights.  There was a noted history of a suicide attempt 25 years ago by overdose.  The examiner noted the Veteran appeared to be very guarded with his information and very suspicious about the examination, but he attempted to cooperate.  The examiner also advised the Veteran became emotional with tears and with heightened anxiety numerous times in the hour and half examination.  His speech was relevant and coherent though he lost control at times admitting the he was not angry with the examiner personally but that at the way his life had gone after his service in the Air Force.  The Veteran admitted to the examiner that he had suicidal thoughts; he would not answer the question as to homicidal thoughts, and had no immediate intention or plan for homicide or suicide.

The examiner opined stated the Veteran had psychotic thought processes including delusional thinking of paranoia and includmg hallucinatory experiences of flashbacks often 3 times a week or more often.  Intellectual and sensorial functioning were within normal limits.  The Veteran's depression was ongoing with depressed mood and anxiety.  Impulse control was impaired with anger toward his wife and anyone close to him.  The examiner stated the Veteran experienced sleep impairment, taking more than one hour to get to sleep followed by awakening in two hours and then sleeping in the daylight.  The examiner returned an assessment of posttraumatic stress disorder.  The examiner concluded the Veteran's experienced this condition with heightened arousal withdrawal and severe flashbacks nightmares and intrusive thoughts.  Additionally, the examiner state the Veteran was further dissociated and had differential memories not being able to tell reality at times.  The condition was shown to affect all areas of the Veteran's life.  A GAF (global assessment of functioning) score of 50 was assessed. 

The October 2014 examiner concluded that the Veteran had symptoms of anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner opined that based on a records review and clinical interview, it appeared that the Veteran's symptoms remained largely unchanged since the last C&P exam in 2010.  The examiner also opined that while PTSD symptoms alone would not render him unable to secure or maintain substantially gainful employment, the cumulative effects of all of the Veteran's service connected disabilities would result in impairments in social and occupational functioning.

In a VA Psychology note for October 2015 the assessment of the Veteran was that he was fairly groomed, alert, oriented with good eye contact.  The examiner saw no signs of psychomotor slowing, speech were normal for rate, amplitude and volume.  The Veteran's mood was irritable and depressed, and affect was broad.  Thought processes were logical and coherent.  The Veteran's thought content was found to be free from evidence of psychosis (A/V/T hallucinations), delusions or paranoia.  He also denied suicidal or homicidal ideation.  His cognitive function was intact and his insight and judgment appeared to be good. 

At no point during the pendency of the appeal do the objective findings support the assignment of rating to the next higher, 100 percent, rating for his PTSD disability.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the collective evidence of record does not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was consistently found to be fully oriented, appropriately groomed, and cooperative during clinical evaluations.

The Board acknowledges that the medical records show that the Veteran reports passive thoughts about death but he has consistently denied any suicidal plan.  Thus, the Board finds that there was no "persistent" danger of the Veteran hurting himself.

Similarly, while the Veteran's flashbacks were characterized as hallucinations by his VA examiner January 2010, again, the Board does not find that they approximate "persistent delusions or hallucinations" as listed in the criteria contemplated by a 100 percent rating.  No other provider has identified hallucinations or delusions and the Veteran's chief complaint while receiving treatment has been related to his sleep impairment and nightmares; symptoms contemplated by the 70 percent rating assigned by the Board.  There is also no evidence of gross impairment in thought processes or communication, and only one reported time of mild memory loss throughout the claims period.

Furthermore, taking into the account the GAF, which are not used under the DSM V; the GAF scores reflect increasingly severe levels of mental impairment, but both Dr. W.C. and Dr. S.B.W., failed to indicate the level of impairment due solely to the Veteran's service-connected PTSD verses those attributed to his other mental health disorders.  As such, the remaining GAF score of 50 indicates the Veteran's symptoms are no worse than serious, rather than total impairment.  A 100 percent rating is not appropriate.  The overall record shows the severity of the Veteran's disability most closely approximates the criteria for a 70 percent disability evaluation.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 70 percent rating for the entire period on appeal, except for the total rating from January 18, 2008 to April 1, 2008, no additional staged rating is warranted.

In sum, an initial scheduler rating of 70 percent is warranted for PTSD exclusive of the temporary total period.  The Board has considered the benefit-of-the-doubt rule in making the current decision and applied it to award an increase.  However, the preponderance of the evidence is against a total rating for PTSD for this period on a scheduler basis.  38 U.S.CA. § 5107 (b) (West2014); 38 C.F.R. §§ 3.102, 4.3(2016); Gilbert, 1 Vet. App. at 49.

TDIU

A TDIU rating may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).

The Veteran is currently service-connected for PTSD (70 percent disabling); tinnitus(10 percent disabling); infectious eczematous dermatitis ( 10 percent disabling); peripheral neuropathy, right lower extremity, sciatic nerve (10 percent disabling); peripheral neuropathy (10 percent disabling); left lower extremity, sciatic nerve (10 percent disabling); peripheral neuropathy, right lower extremity, femoral nerve (10 percent disabling); peripheral neuropathy, left lower extremity, femoral nerve (10 percent disabling); erectile dysfunction (10 percent disabling); and diabetes mellitus (10 percent disabling), which are collectively rated at 90 percent.  Thus, the scheduler criteria are met.  See 38 C.F.R. § 4.25 (2016).
The Veteran is a high school graduate who has 1 year of machinist vocational school, 28 years working in maintenance, experience working as a construction worker, and working as an electrician; however, he has not worked since 2010.  See VA application for Increased Compensation Based on Unemployability.  (July 6, 2010).  The evidence shows that the PTSD results in severe social impairment due to symptoms such as chronic sleep impairment, a tendency to isolate himself; difficulty establishing new relationships; and depression and lack of motivation.  Further, given the limitations imposed by his the Veteran's other service-connected disabilities, and resolving any doubt in the Veteran's favor, the Board finds that he cannot realistically obtain a living wage in light of his education, work experience.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, a TDIU is warranted.


ORDER

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress
Disorder (PTSD) is denied 	

2.  Entitlement to a total rating based on individual unemployability is granted.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claim on appeal.  Specifically, the Veteran must be afforded a new VA examination, which is adequate and consistent with the April 2014 remand directives.  As such, the Board finds that there has not been substantial compliance with the Board's April 2014 remand directives, and an additional remand is required for VA opinion consistent with the remand directives.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.

The Board remand because the September 2010 and January 2012 VA examination were inadequate to decide the claim.  Specifically, the Board noted s the audiologist did not discuss the Veteran's exposure to aircraft engine noise and presumed that the hearing loss at 6000 Hz was present at entry into service even though only a whisper test was performed at that time.  As this hearing, acuity was not noted at entry, the Veteran must be presumed to have been in sound condition.  The Board found the Veteran was presumed to have normal hearing at entry to service was exposed to high noise levels in service, had some high frequency hearing loss at the time of discharge, and currently has bilateral hearing loss that meets the VA criteria for disability.  Therefore, an opinion clarifying whether the hearing loss at 6000 Hz in service was attributable to aircraft engine noise and whether there was a continuing process of degradation at the lower frequencies after service to the current level that meets the criteria for disability. 

The October 2014 VA opinion did not adequately address the April 2014remand directives.  First, the addendum opinion is erroneous, lacks clarity and seems internally inconsistent.  The opinion says that the Veteran's claimed condition (bilateral hearing loss) was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner gives a rationale that is seemingly contradictory to the given opinion.  The rationale states, "Since to date here in 2014, 6k is now used for adjudication he should be service connected for the significant threshold shift seen at 6k only from 6-23-1969 to 3-26-1970."  The examiner went on to say that, "The loss at 6k is not a component of the current hearing loss in the lower frequencies since as frequencies are evaluated independently of one another."  The examiner also stated there was no significant threshold shift at any other frequency at discharge and any further loss after discharge is not military related."

As the October 2014 VA, examiner's opinion and rationale seem to discuss incorrect adjudication standards and did not discuss exposure to high noise levels; the opinion is not adequate to decide the Veteran's claim for bilateral hearing loss and must be remanded. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, upon remand, the Veteran must be afforded an adequate VA examination, which reconciles the inconsistencies of the October 2014 VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding his claimed bilateral hearing loss.  The VA examiner is to review the entire claims folder, including any electronic documents and a copy of this remand.  Such review must be noted in the resulting examination report.  All necessary testing and examination must be conducted. 

Is it at least as likely as not (50 percent probability or
greater) that the Veteran s hearing loss at 6000 Hz in service continued after service and is a component of his current hearing disability?  The examiner may not assume that this level of hearing loss was present at service entry. If the hearing loss incurred in service at 6000 Hz is not a component of the current hearing loss at lower frequencies, why is this so, and is it at least as likely as not that the current hearing loss at the lower frequencies was caused or aggravated by exposure to aircraft noise or any other aspect in service?  A complete rationale must be provided for all opinions.  In offering such opinions, the examiner must consider the full record to include the Veteran's lay statements regarding misdiagnosis, service incurrence, and continuity of symptomatology.

The opinion must also address and resolve the errors and inconsistencies noted in the October 2014 VA opinion.  Specifically, the prior VA examiner noted that the Veteran's claimed condition (bilateral hearing loss) was less likely than due to active service, with the rationale that Since to date here in 2014, 6k is now used for adjudication he should be service connected for the significant threshold shift seen at 6k only from 6-23-1969 to 3-26-1970.  Such errors and inconsistencies must be unequivocally resolved by the new examination, with a supporting rationale for any opinion rendered. 

Furthermore, in rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155 (1993).

2.  Following the above development, review the claims file to ensure that all of the requested development is completed.  If the development is inadequate, take any corrective actions required and conduct any additional development warranted. 

3.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


